Per Curiam:
The order is improper in form, in that the issues concerning which the examination is sought are not specifically stated therein. (See Bamberger v. Cooke, 181 App. Div. 805.) The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the plaintiff to renew the motion at Special Term upon payment of said costs. Present — Clarke, P. J., Dowling, Finch, Martin and Burr, JJ. Order reversed, with ten dollars costs and disbursements; and motion denied, with ten dollars costs, with leave to plaintiff to renew the motion at Special Term upon payment of said costs.